Title: From Alexander Hamilton to Ebenezer Stevens, 12 July 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Dr. Sir,
            July 12, 1799
          
          Col Beauman has been with me about the payment of his account for Postage. He says it is now an advance by him. You know he is very punctual. You will oblige me by being so to in this & future cases respecting postage
          Yrs. truly
          
            A H
          
          
            July 12. 1799
          
        